Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 05/10/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered Claims 19-29 & 31-33 are currently pending. 

Response to Arguments 
With regard to the specification objection:
Applicant has amended the title to be reflective of the invention.  The attached BIB datasheet reflects the change to “An Object Comprising a Gyroscope and an Optical Accelerometer Arrangement”.   The Specification objection is withdrawn.

With regard to the 112 rejections:
Applicant has amended Claim 24 to resolve the clarity of the optical accelerometer structure as MEMs and delete the method of manufacturing step in an apparatus claim to resolve the dependency issue.  The 112 rejections of the claims are withdrawn.

With regard to the 103 rejection:
Applicant’s arguments and amendments with regard to Claims 19-29 & 31-33 are currently pending.  Applicant has amended Claim 19 to include the limitations of non-dependent Claim 34.  The combination of Claims 19 and 34 requires further consideration since the combination results in a device of an object comprising a camera, a gyroscope providing a gyroscope signal and an 

Applicant has amended Claim 32 to include the limitations of dependent Claim 34.  Additionally, Applicant has added an additional limitation not previously considered of determining an estimate of position of a mobile object using said optical accelerometer array, which is a feature requiring further consideration.

Applicant’s remaining arguments with respect to Claims 19-29 & 31-33 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Claims 19-29 & 31-33 have been considered in light of the new reference Hideki.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 cites “said optical accelerometers comprises a diffraction grating through which part of said light beam passes before being reflected from the reflective surface” where the “said light beam” is Claim 22.  It seems Claim 23 is intended to be dependent on Claim 22 for reasons of antecedent basis and to clarify the structure of the optical accelerometers described in base Claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21-22, 24-29 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki (JP2012159347; “Hideki”) in view of Georgi (US 20100145620; “Georgi”).

           
Claim 19.  Hideki discloses an object comprising a camera (Fig. 1: camera 20), a gyroscope (Fig. 1:  gyroscope 44) providing a gyroscope signal  [0043 The gyro sensor 44 is a sensor that detects the angular velocity of the vehicle, and is an optical gyro sensor such as a mechanical gyro sensor or a ring laser gyro] and an optical accelerometer arrangement (Fig. 1: acceleration sensor 46)   [0043 The angular acceleration sensor 46 is a sensor that detects the angular acceleration of a vehicle, and is an optical angular acceleration sensor such as an FBG optical fiber system, a semiconductor angular acceleration sensor using MEMS technology] said optical accelerometer (46) providing a signal of an acceleration along a given axis applied to the common structure [0043] and a processor (Fig. 1:  50 processor with positioning  calculation control) [0047 The positioning calculation control unit 50 includes a CPU, ROM, RAM, and I / O (not shown), and executes the positioning calculation control processing] configured to determine an estimate of said acceleration using said signals from said optical accelerometer (Fig.1: optical accelerometer 46)[0043 The angular acceleration sensor 46 is a sensor that detects the angular acceleration of a vehicle, and is a mechanical angular accelerometer, an optical angular acceleration sensor such as an FBG optical fiber system, a semiconductor angular acceleration sensor using MEMS technology, and a capacitance type]; wherein the object (1) is configured to use the camera (Fig. 1: camera 20) to establish a series of absolute positions of the object [0041 The position estimation unit 40 is mounted on the vehicle and estimates the current position of the vehicle. As shown in FIG. 1, the position estimation unit 40 includes a vehicle speed sensor 42, a gyro sensor 44, an angular acceleration sensor 46, and an estimation position calculation unit 48] and is configured to use the optical accelerometers to establish positions of the object relative to said series of absolute positions [0044 The estimated position calculation unit 48 calculates the azimuth angle ψ by the following equation 1 based on the angular velocity from the gyro sensor 44 and the angular acceleration from the angular acceleration sensor 46]. 

Hideki does not explicitly disclose the optical accelerometer arrangement is an array of optical accelerometers attached to a common structure, each of said optical accelerometers providing a signal indicative of displacement of a measurement mass as a result of an acceleration along a given axis applied to the common structure.

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches an array of optical accelerometers (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) [0039 The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34] attached to a common structure (Fig. 2: 3-D structure 20) [0056 he plurality of accelerometers 3 and the three-dimensional structure 20, the plurality of accelerometers 3 are built into the three-dimensional structure 20. For example, the three-dimensional structure 20 may be a semiconductor, upon which the plurality of accelerometers 3 , each optical accelerometer (Figs. 2 & 3: optical accelerometers) of said array of optical accelerometers (Fig. 2: shows accelerometers 3 in a cube array 9) providing a signal indicative of displacement [0039 FIG. 3B depicts the accelerometer 3 with the light source and the light detector. The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34…the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30] of a measurement mass (Fig. 3a: proof mass 30) as a result of an acceleration along a given axis [0039 by measuring the intensity of the single mode of the diffracted light 37, displacement of the proof mass 30 can be determined. Further, the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30] applied to the common structure (Fig. 2: 3-D structure 20).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s array of optical accelerometers attached to a common structure as an arrangement for Hideki’s optical accelerometer because the arrangement improves accuracy of determining an inertial position with acceleration measurements in all three axis [Georgi 0014]. 

Claim 21. Dependent on the object as claimed in claim 19.  Hideki further discloses the optical accelerometer (Fig. 1: acceleration sensor 46)   [0043 an optical angular acceleration sensor such as an FBG optical fiber system, a semiconductor angular acceleration sensor using MEMS technology] is configured to provide information on angular acceleration [0043 The angular acceleration sensor 46 is a sensor that detects the angular acceleration of a vehicle]. 

Hideki does not explicitly disclose optical accelerometer as an arrangement.  The limitation of an optical accelerometer arrangement is taught with motivation to combine in the rejection of Claim 19.

Claim 22. Dependent on the object as claimed in claim 19.  Hideki does not explicitly disclose an array of optical accelerometers comprises a light source arranged to provide a light beam which is reflected by a reflective surface moved by the measurement mass to detect the displacement thereof.  

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches said array of optical accelerometers (Figs. 2 & 3: optical accelerometers 3) comprise a light source (Fig. 3b: each accelerometer has a light source 35) arranged to provide a light beam (Fig. 3b input light 36) which is reflected (Fig. 3b: diffracted light 37 is reflect light of 36) [0039 The input light 36 diffracted by the diffraction grid 31 provides diffracted light 37] by a reflective surface (Fig. 3b: 31 diffraction grid is on a surface denoted by dotted line and reflect input light 36 to produce diffracted light 37) moved by the measurement mass (Fig. 3a:  Proof mass attached to diffraction grid) to detect the displacement thereof (Fig. 3b: light detector 38 for measuring displacement of the proof mass 30)[0039 measuring the intensity of the single mode of the diffracted light 37, displacement of the proof mass 30 can be determined. Further, the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer containing a light beam to be reflected through a diffractions grating to measure a displacement of a proof mass as Hideki’s accelerometers and processing  because optical accelerometers improve  size efficiency while providing a sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh 

Claim 24. Dependent on the object as claimed in claim 19.  Hideki further discloses optical accelerometers (46) are Micro-Electrical Mechanical System optical accelerometers [0043 The angular acceleration sensor 46 is a sensor that detects the angular acceleration of a vehicle, and is a mechanical angular accelerometer, an optical angular acceleration sensor such as an FBG optical fiber system, a semiconductor angular acceleration sensor using MEMS technology].    

Hideki does not explicitly disclose plural accelerometers.  However, the limitation of multiple MEMs optical accelerometers is taught with motivation to combine in the rejection of Claim 19].
 
Claim 25. Dependent on the object as claimed in claim 19. Hideki does not explicitly disclose the array of optical accelerometers has a maximum linear dimension of between 5 mm and 100 mm.  

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches the array of optical accelerometers has a maximum linear dimension of between 5 and 100 mm [0036 In the embodiment of FIG. 2, the structure 20, shaped as a cube with a side dimension of about 2.54 centimeter (1 inch)] (Note: the dimension of the common array structure is 25.4 mm which falls in the claimed range]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array with a MEMs size efficiency and processing to determine an estimate of acceleration from the array as Hideki’s common array structure for accelerometers and processing  because optical accelerometers improve  

Claim 26. Dependent on the object as claimed in claim 19. Hideki does not explicitly disclose said optical accelerometers have a minimum spacing of between 1 mm and 10 mm.  

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches an optical accelerometer (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) and the optical accelerometers (3) of said array (Fig. 2 array 20) of optical accelerometers (3).  The spacing of the accelerometers is dependent on the number of accelerometers in a given device space.  Georgi teaches MEMS devices (such as Georgi’s optical accelerometer) at a size up to 1mm)  [0032 A MEMS device generally ranges in size from 20 micrometers to a millimeter] and then Georgi teaches the dimension of the cube  [0036 the three dimension cube supporting the optical accelerometers is 25.4 mm with Fig. 2 showing  5x5 arrays on each face] Therefore, it can be determined 5 accelerometers along the width resides in 5mm leaving a spacing of 20.4mm divided by 6 spacings creates a separation of 3.4 mm between each of the accelerometers which is in the claimed range for the separation of the sensor elements.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s MEM’s scale of accelerometer devices efficiently spaced on a MEMs size substrate as a sizing and positioning guidance for Hideki’s, as modified,  array of accelerometers because providing MEMs sensor elements on an appropriately sized MEMs substrate creates a space efficient  sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, 

Claim 27.  Dependent on the object as claimed in claim 19.  Hideki does not explicitly disclose the array of optical accelerometers comprises between 2 and 20 optical accelerometers.

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches an optical accelerometer (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) [0039 The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34] arrangement [0038 A top view of the accelerometer 3 is depicted in FIG. 3A. Referring to FIG. 3A, the accelerometer 3 includes a proof mass 30 coupled to a diffraction grid 31].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a common cube structure and optical accelerometer processing to determine an estimate acceleration as Hideki’s accelerometers and processing  because optical accelerometers improve  size efficiency while providing a sensor with high displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].

Claim 28. Dependent on the object as claimed in claim 19. Hideki does not explicitly disclose the array of optical accelerometers conforms to a shape selected from the set consisting of a line, plane, sphere, tetrahedron, cube, cuboid, octahedron, dodecahedron and icosahedron. 

the array of optical accelerometers (Figs. 2 & 3 optical accelerometers 3) conforms to a shape of a cube (Fig. 2: three dimensional cube 20 with optical accelerometers 3).

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a three-dimensional common cube structure and optical accelerometer processing to determine an estimate acceleration as Hideki’s accelerometers and xyz displacement processing because optical accelerometers improve  size efficiency while providing a sensor with high three dimensional displacement measurement sensitivity, wide bandwidth,  resistance to RFI and EMI, as well as temperature fluctuations, making it ideal for applications in harsh environments [Georgi 0038].

 Claim 29. Dependent on the object as claimed in claim 19.  Hideki does not explicitly disclose the array of optical accelerometers comprises a plurality of optical accelerometers having sensitivity in each of three orthogonal axes. 

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches the array (Fig. 2 shows an array on each face of a cube) comprises a plurality of optical accelerometers (Fig. 2: optical accelerometers 3 plurality arranged as arrays on each face of cube) having sensitivity in each of three orthogonal axes [0028 accelerometers disposed about a three-dimensional structure. Each accelerometer of the plurality is used to make a measurement of gravity. The plurality of accelerometers provides a corresponding plurality of outputs related to the measurement of gravity].   

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s optical accelerometer array on a common cube 
 
Claim 32. Hideki  discloses a mobile object [0041 moving vehicle] comprising: 3Serial No. 16/304,820Attorney Docket No. 2066-061/496.409.127498/06 an optical accelerometer arrangement (Fig. 1: MEMs optical acceleration sensor 46)  [0043 The angular acceleration sensor 46 is a sensor that detects the angular acceleration of a vehicle, and is an optical angular acceleration sensor such as an FBG optical fiber system, a semiconductor angular acceleration sensor using MEMS technology] said optical accelerometer (46) indicative of displacement of an acceleration along a given axis applied to the common structure [0043] and camera (Fig. 1: camera 20) and a processor (Fig. 1:  50 processor with positioning  calculation control) [0047 The positioning calculation control unit 50 includes a CPU, ROM, RAM, and I / O (not shown), and executes the positioning calculation control processing] configured to determine an estimate of said acceleration using said signals from said optical accelerometer (Fig.1: optical accelerometer 46)[0043 The angular acceleration sensor 46 is a sensor that detects the angular acceleration of a vehicle, and is a mechanical angular accelerometer, an optical angular acceleration sensor such as an FBG optical fiber system, a semiconductor angular acceleration sensor using MEMS technology, and a capacitance type]; wherein the object (1) is configured to use the camera  (Fig. 1: camera 20) to establish a series of absolute positions of the object [0041 The position estimation unit 40 is mounted on the vehicle and estimates the current position of the vehicle. As shown in FIG. 1, the position estimation unit 40 includes a vehicle speed sensor 42, a gyro sensor 44, an angular acceleration sensor 46, and an estimation position calculation unit 48] and is configured to use the optical accelerometers to establish positions of the object relative to said series of absolute positions [0044 The estimated position calculation unit 48 calculates the azimuth angle ψ by the following equation 1 based on the angular velocity from the gyro sensor 44 and the angular acceleration from the angular acceleration sensor 46]. 

Hideki does not explicitly disclose the optical accelerometer arrangement is an array of optical accelerometers attached to a common structure, each of said optical accelerometers providing a signal indicative of displacement of a measurement mass as a result of an acceleration along a given axis applied to the common structure.

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches an array of optical accelerometers (Figs. 2 & 3: accelerometer 3 in detail on individual accelerometers in Fig. 3) [0039 The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34] attached to a common structure (Fig. 2: 3-D structure 20) [0056 he plurality of accelerometers 3 and the three-dimensional structure 20, the plurality of accelerometers 3 are built into the three-dimensional structure 20. For example, the three-dimensional structure 20 may be a semiconductor, upon which the plurality of accelerometers 3 is built], each optical accelerometer (Figs. 2 & 3: optical accelerometers) of said array of optical accelerometers (Fig. 2: shows accelerometers 3 in a cube array 9) providing a signal indicative of displacement [0039 FIG. 3B depicts the accelerometer 3 with the light source and the light detector. The diffraction grid 31, a light source 35, and a light detector 38 form an interferometric displacement sensor 34…the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30] of a measurement mass (Fig. 3a: proof mass 30) as a result of an acceleration along a given axis [0039 by measuring the intensity of the single mode of the diffracted light 37, displacement of the proof mass 30 can be determined. Further, the displacement can be correlated to an amount of gravitational force or gravitational acceleration imposed on the proof mass 30] applied to the common structure (Fig. 2: 3-D structure 20).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Georgi’s array of optical accelerometers attached to a common structure as an arrangement for Hideki’s optical accelerometer because the arrangement improves accuracy of determining an inertial position with acceleration measurements in all three axis [Georgi 0014]. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hideki in view of Georgi and in further view of Nasiri (US20100214216; “Nasiri”).

Claim 20.  Dependent on the object as claimed in claim 19.   Hideki does not explicitly disclose said common structure comprises a substrate and each of said optical accelerometers provides a signal indicative of displacement of a respective membrane as a result of rotation of the substrate; and wherein the processor is further configured to determine an estimate of said rotation using said signals from said optical accelerometer array and said gyroscope signal.  

Nasiri further discloses said common structure (Fig. 2D:  three accelerometer array on a cube & Fig. 2e sensor substrate wafer 80) comprises a substrate [0092 The 3-axis accelerometer 77 and the 3-axis gyroscope 78 provide six axes of sensing (e.g., 3 axes acceleration and 3 axes angular velocity) the components 76 are respectively integrated onto a MEMS sensor wafer 80] and each accelerometer of said array (Fig. 2D:  array 77 with three accelerometers) of accelerometers provides said signal as a result of rotation of the substrate [0057 the MPU can measure one or more axes of rotation and one or more axes of acceleration of the 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nasiri’s common substrate structure as a structure to support Hideki’s, as modified, optical accelerometer arrangement because the MEMs substrate structure increases measuring accuracy and device reliability by providing a vibrationally stable and space efficient object for MEMs sensor attachment [Nasiri 0013].
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hideki in further view of Georgi  and in further view of Qian-bo (CN105182000;”Qian-bo” translation provided for citations).

Claim 23. Dependent on the object as claimed in claim 22.  Hideki does not explicitly disclose each optical accelerometer of said array of optical accelerometers comprises a diffraction grating through which part of said light beam passes before being reflected from the reflective surface. 

Georgi teaches an optical accelerometer arrangement (Fig. 2).  Georgi further teaches each of the optical accelerometers (Fig. 2 & 3: optical accelerometers) comprises a diffraction grating (Fig. 3b: diffraction grating 31) through which part of said light beam (Fig. 3b: 37 input light) is reflected (Fig. 3b: diffracted light 37) from the reflective surface (Fig. 3b: 31 diffraction grid is on a surface denoted by dotted line and reflect input light 36 to produce diffracted light 37) [0039 The input light 36 diffracted by the diffraction grid 31 provides diffracted light 37].



Georgi is silent regarding the part of said light beam passes before being reflected from the reflective surface.

Qian-bo teaches an optical MEMs Accelerometer (Fig. 1).  Qian-bo further teaches a mirror (3) with a diffraction grating (2) above the mirror (3) where a light beam (9) in part passes before being reflected from the reflective surface (mirror 3) [0044 The working principle of the optical MEMS accelerometer is as follows: The VCSEL laser 1 emits a beam of laser light 9, which is perpendicularly incident on the diffraction grating 2, and the period of the diffraction grating 2 is about 1.6 μm. Part of the laser light is reflected and diffracted, forming a zero. The other part passes through the diffraction grating 2, and is reflected by the mirror 3, passes through the grating 2 again and undergoes transmissive diffraction, resulting in 0-th ±1 and ±3 diffraction orders]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian-bo’s reflective diffraction grating with a mirror to provide a reflective surface as an arrangement with Georgi’s diffraction grating because arranging the reflective surface beneath the diffraction grating improves the accuracy in providing distinct measurement fringes providing precision displacement measurements [Qian-bo 0044].

Claims 31 & 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hideki in view of Georgi and in further view of Heller (US 9354709; “Heller”).

Claims 31 & 33. Dependent on the object as claimed in claim 19 and mobile object as claimed in claim 32. Hideki does not explicitly disclose the camera (Fig. 1: 20 camera) is a stereoscopic or 3D camera. 

Heller teaches responsive to motion of the device as well as the position of the user relative to the device (Fig. 1a: 104 device).  Heller further teaches responsive to motion of the device as well as the position of the user relative to the device the camera (106 double stereoscopic camera) is a stereoscopic or 3D camera [Col. 2 lines 38-44 The device may be equipped with one or more cameras 106 that can detect the user's position relative to the device, illustrated by vector 112 (described further below). As shown, X, Y, and Z axes may be defined where the device can detect rotation of the device about one or more of the axes] & [Col. 3 lines 33-45 images captured by multiple cameras with different fields of view can be used to analyze the object of interest in three dimensions… By implementing sensor fusion, the sensor data captured by the accelerometer and the gyroscope can be used to derive motion according to six dimensions or six degrees of freedom (6DOF)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Heller’s stereoscopic camera as the camera used by Hideki because the three-dimensional image improves tracking and orientation to relative objects as they move [Heller Col. 3 lines 33-45].

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MONICA S YOUNG/Examiner, Art Unit 2856      

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856